DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

 Response to Amendment

This office action is in response to communications filed 7/6/2022. Claims 52 and 62 are amended. Claims 72 is new. Claims 52-72 are pending in this action.

Response to Arguments

Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments on page 8 that “Kim and Kienzle fail to teach or render obvious "in response to receiving the input indicating that the first disambiguated search query is not correct, determining an enlarged portion of the identified frame by enlarging the portion of the identified frame," as recited by amended claims 52 and 62.
The Office Action admits that Kim fails to teach determining an enlarged portion of the identified frame and relies on Kienzle. (See Office Action at p.4.)
Kienzle describes receiving a natural-language query and disambiguating the query through, for example, "narrowed criterion indicated by the individual." E.g., cited [0032] (emphasis added). Indeed, if the query is unclear, Kienzle prompts the user to select from a list of previously identified candidate objects. E.g., FIG. 6. Thus, even if Kienzle were to disclose determining an enlarged portion as recited, it would not be in response to receiving the input indicating that the first disambiguated search query is not correct. 
Thus, Kienzle fails to cure the deficiencies of Kim. Thus, for at least these reasons,
Applicant respectfully submits that amended independent claims 52 and 62, as well as all claims depending therefrom, are patentable”, the Examiner respectfully disagrees. 
Kienzle at least teaches: 
at [0032] that “Depending on what the command or query consisted of, the command processing devices 185 may generate the appropriate response 190 in the depicted embodiment. An operation or action associated with the selected object of interest may be taken in response to some commands (e.g., a photograph or video of the selected object may be taken), and/or a visual or vocalized response may be provided. In various embodiments, the command processing devices may cause one or more other devices (e.g., cameras, the driving mechanisms of a car, etc.) or entities to perform the operation (or operations) to respond to a given command or query, e.g., by invoking an application programming interface. In the depicted embodiment, the vocalized response “That was a llama” 147 may be provided to the query “what was that?” 144 (presumably because an animal that was identified by the command processing devices as a llama had been visible to, or been gestured at, by the individual in a recent time interval). A voice synthesizer may be used for the response in some embodiments, and/or a visual display or screen may be used. If the response is not satisfactory, in at least some embodiments further rounds of interactions may occur between the individual and the components of the system. For example, the individual may say something like “No, I didn't mean the animal, I meant the building” or simply “No, I didn't mean the llama”. In such a scenario, the command processor(s) may attempt to find another candidate object of interest which meets the narrowed criterion indicated by the individual (e.g., either using the original list of candidates, or by generating a new list) and may cause a second operation to correct/replace the original response to the query 144. Several such iterations may be performed in various embodiments, e.g., until a satisfactory response (from the perspective of the command issuer) is provided or until further interactions are terminated/aborted by one of the parties (the individual or the command processors)”;

at [0038] that “In many cases, a number of different objects of interest may be identified, several of which may appear to be reasonable targets for a command or query. FIG. 4 illustrates an example of the assignment of respective interest scores to a plurality of candidate objects of interest, according to at least some embodiments. Such interest scores, which may also be referred to as relevance scores, may in some cases be generated using machine learning or artificial intelligence algorithms and used to prepare responses by the command processor. The algorithms used may comprise representations of a plurality of context-dependent rules or heuristics in some embodiments”;

at [0047] that “As mentioned earlier, in some cases a plurality of candidate objects which may each be the target of an individual's command or query may be identified based on multimodal signal analysis. Several such objects may have non-negligible and similar predicted probabilities of being the target object of interest in some scenarios. In at least one embodiment, the command processor may attempt to confirm its selection of a target object of interest using one or more programmatic interactions with the individual, which may be referred to as disambiguation-related interactions. FIG. 6 illustrates an example of a disambiguation-related interaction between a command processor and a source of a query or command, according to at least some embodiments”; and

at [0048] that “In the depicted embodiment, a display screen 610 (e.g., a touch pad screen which may be mounted in a car, or a screen of a phone, or smart watch, or a similar screen of a VR headset, AR glasses, etc.) may be used for the interactions. An individual may have issued the query “what was that” to the multimodal signal analysis system in the depicted embodiment shortly before the contents of display 610 are presented to the individual. A disambiguation query 642 may be displayed on the screen 610 in the depicted embodiment, in which the individual is asked, in a conversational manner, to confirm whether one of the objects displayed on the screen (llama 621, barn 645 or mountain 655) is the target object to which the query was directed (e.g., by touching the target object's representation on the screen to provide a disambiguation response, by directing the individual's gaze to the target object's representation on the screen and blinking, or using some other feedback mechanism). An option to view other candidate objects of interest may also be provided, which may be exercised by an interaction such as swiping the screen to the left or a vocalized rejection of the displayed objects. In at least some embodiments, instead of or in addition to the displayed version of disambiguation query 642, a vocalized version 643 of the query may be provided, e.g., using a speaker 677. Similarly, in some embodiments, instead of requiring the individual to disambiguate among the objects via a touch interface, a vocalized disambiguation response from the individual, detected via a microphone 678 (e.g., “Yes, it was the mountain”) may be used”.
Therefore, in response to receiving the user’s input indicating that the first disambiguated search query is not correct (i.e., unsatisfactory response, an interaction such as swiping the screen to the left or a vocalized rejection of the displayed objects, or “No, I didn't mean the animal, I meant the building” or simply “No, I didn't mean the llama”), Kienzle’s system determines an enlarged portion of the identified frame (i.e., the additional weighted objects determined to be candidates) by enlarging the portion of the identified frame (i.e., the display of the additional objects when the user swipes or otherwise indicates the first set of objects were incorrect). And the rejections of record are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 52-53, 57-63, and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (of record) in view of Kienzle (of record).

Regarding claims 52 and 62, Kim discloses a method for disambiguating a search query, the method comprising: 
receiving, at a first time during display of media content, an ambiguous search query related to the media content (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text); 
identifying a frame of the media content being displayed at the first time (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text);
determining a portion of the identified frame corresponding to a gaze of the user at the first time (see Kim, at least at [0146], [0149]-[0152], and related text); 
retrieving metadata associated with the portion of the identified frame (see Kim, at least at (see Kim, at least at [0146], [0149]-[0152], and related text);
generating a first disambiguated search query using the ambiguous search query and the metadata (see Kim, at least at [0152], and related text); and 
generating for output a search result for the first disambiguated search query (see Kim, at least at [0153], and related text).
Kim does not specifically discloses receiving input indicating that the first disambiguated search query is 15not correct; 
in response to receiving the input, determining an enlarged portion of the identified frame by enlarging the portion of the identified frame; 
retrieving metadata associated with the enlarged portion of the identified frame; 
20generating a second disambiguated search query using the ambiguous search query and the metadata associated with the enlarged portion of the identified frame; and 
generating for output a search result for the second disambiguated search query.
In an analogous art relating to a system for intuitive computing, Kienzle discloses receiving input indicating that a first disambiguated search query is 15not correct (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text); 
in response to receiving the input, determining an enlarged portion of an identified frame by enlarging the portion of the identified frame  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text); 
retrieving metadata associated with the enlarged portion of the identified frame  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text); 
20generating a second disambiguated search query using the ambiguous search query and the metadata associated with the enlarged portion of the identified frame  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text); and 
generating for output a search result for the second disambiguated search query  (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing data of the invention to modify the system of Kim to include the limitations as taught by Kienzle for the advantage of more accurately discerning which object a user's attention is focused.
Regarding claims 53 and 63, Kim in view of Kienzle discloses wherein determining a portion of the identified frame corresponding to a gaze of the user at the first time further comprises:
identifying a direction of the gaze of the user relative to a display screen on which the media content is being displayed (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text); and 
determining, based on the direction, a first area of the display screen corresponding to the gaze of the user (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text).
Regarding claims 57-58 and 67-68, Kim in view of Kienzle discloses generating for display a prompt for additional input, wherein the prompt indicates an entity displayed in the identified portion of the identified frame as a potential disambiguation of the ambiguous search query (see Kim, at least at [0146], [0150]-[0153], and related text).
Regarding claims 59 and 69,  Kim in view of Kienzle discloses receiving, in response to a prompt, an input indicating that an indicated entity is not a correct disambiguation of an ambiguous search query (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text); and 
in response to receiving the input:
identifying a second entity displayed in an identified portion of the identified frame (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text); and 
generating for display a second prompt for additional input, wherein the second prompt indicates the second entity as a second potential disambiguation of the ambiguous search query (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0046]-[0048], [0088], Figs. 4-6, and related text).
Regarding claims 60 and 70, Kim in view of Kienzle discloses searching a database for media content that includes an entity corresponding to the disambiguated search query (see Kim, at least at [0153]-[0154], and related text).
Regarding claims 61 and 71, Kim in view of Kienzle discloses wherein an entity corresponding to the disambiguated search query is selected from the group consisting of an actor, and actress, an object, an animal, and a character (see Kim, at least at [0134], and related text).


Claims 54-56, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (of record) in view of Kienzle (previously cited), as applied to claims 52 and 62 above, and further in view of Paine (of record).

Regarding claims 54 and 64, Kim in view of Kienzle discloses identifying an entity displayed in the portion of the identified frame corresponding to the gaze of the user (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text) and identifying a pronoun in the ambiguous search query (see Kienzle, at least at [0007], [0026]-[0027], [0030]-[0032], [0037]-[0042], [0088], Figs. 4-6, and related text), but does not specifically disclose determining, based on the metadata, whether the identified entity displayed in the portion of the identified frame is associated with the identified pronoun.
In an analogous art relating to a system for determining information, Paine discloses identifying a pronoun in an ambiguous search query (see Paine, at least at [0012]-[0016], [0033]-[0041], and related text); and 
determining, based on the metadata, whether the identified entity displayed in the portion of the identified frame is associated with the identified pronoun (see Paine, at least at [0012]-[0016], [0033]-[0041], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kim in view of Kienzle to include the limitations as taught by Paine for the advantage of more efficiently providing accurate data.
Regarding claims 55 and 65, Kim in view of Kienzle, and further in view of Paine discloses wherein generating the first disambiguated search query using the ambiguous search query and the metadata further comprises determining that the identified entity displayed in the portion of the identified frame is associated with the identified pronoun (see Paine, at least at [0016]-[0021], and related text).
Regarding claims 56 and 66, Kim in view of Kienzle, and further in view of Paine discloses wherein generating the first disambiguated search query based on the ambiguous search query and the metadata further comprises:
in response to determining that the identified entity displayed in the portion of the identified frame is not associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text);
identifying a second entity displayed in the portion of the identified frame (see Paine, at least at [0033]-[0039], and related text); and 
determining, based on the metadata, whether the second entity is associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text), wherein the first disambiguated search query is generated based on the second entity and the metadata in response to determining that the second entity is associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (of record) in view of Kienzle (previously cited), as applied to claim 52 above, and further in view of Chevet et al. (US20170018106, hereinafter Chevet).

Regarding claim 72, Kim in view of Kienzle discloses identifying a frame corresponding to the gaze of the user at the first time, but does not specifically disclose wherein the enlarging the portion of the identified frame comprises adding an additional portion of the identified frame.
In an analogous art relating to  system for processing an image, Chevet discloses enlarging a portion of an identified frame comprises adding an additional portion of the identified frame (see Chevet, at least at [0013], [0031], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kim in view of Kienzle to include the limitations as taught by Chevet for the advantage of providing a different option for graphically representing the expanding of the options of selection for a user.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421